Title: From George Washington to Benjamin Harrison, 22 July 1784
From: Washington, George
To: Harrison, Benjamin



My Dr Sir,
Mount Vernon 22d July 1784

I have had the honor to receive your favor of the 2d—What you have asked of the Secretary at War, if obtained, is all I conceive essential to illucidate the accounts of the old & present impositions on the public—the rolls in the pay office might serve as checks to those of the Musters; but where all these are to be met with, I know not, as the Troops of Virginia were, by order of Congress, considered as a component part of the Southern army, and part of the time mentioned in your letter to the Secretary at war, were not under my direction. I do not however consider these as very necessary, as they & the Muster rolls (which for the purpose you want them must be sufficiently correct,)

only act as checks upon each other. If however, in this, or any thing else, I can be of service to you, it will give me much pleasure to comply with your wishes.
It was my full intention to have made you a visit so soon as the Summers heat should be over; but the situation of my affairs, & attempts to take from me, the property I have in the back Country are such, that I am oblig’d to visit the latter in September, or suffer it, after all the expence I have been put to, to pass into other hands without compensation. I am &c. &c.

G: Washington

